Citation Nr: 1756245	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-47 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left knee injury status post total knee arthroplasty (left knee disability) in excess of 10 percent from September 30, 2008 to February 25, 2011, and in excess of 30 percent from April 1, 2012.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in San Diego, California.  Jurisdiction over this case is currently with the RO in Oakland, California.  The February 2009 rating decision continued the assignment of a 10 percent rating for the service-connected left knee disability.

In a June 2011 rating decision, the RO assigned a temporary total 100 percent rating from February 25, 2011 to April 1, 2012, following surgery for prosthetic replacement of the left knee joint that occurred on February 25, 2011; thereafter, a 30 percent rating was assigned for the left knee disability from April 2, 2012.

The Veteran requested a Board hearing in a November 2009 substantive appeal filed via VA Form 9.  A videoconference hearing was scheduled for September 2013, but the Veteran did not appear and had not provided good cause for not attending.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In September 2013, the Board included the issue of a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the appeal to the RO for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons discussed below, the Board finds that the September 2013 remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the RO.



REMAND

A preliminary review of the record reflects that further development is needed.  The Board previously remanded the claim for a VA examination.  The Board wants to acknowledge that the RO truly went out of their way to try to schedule this examination; however, given the unique circumstances of this case, the Board finds one more attempt is necessary.

After the Board's remand, a June 2015 report of contact the Veteran called in to update his address.  The first attempt to schedule the examination, the September 2015 letter was sent to an address on Sardonyx Way in California.  The Veteran did not report and an October 2015 deferred rating decision noted that there should be at least 3 attempts to reschedule.  A November 2014 letter was sent to Sardonyx Way indicating that the RO had been trying to contact the Veteran to schedule the examination.  Significantly, a web print out noted an address for the Veteran on Stadornx Way.  A July 2016 report of contact noted that the Veteran had a history of being inconsistent with keeping appointments but an extra effort should be made, especially as VA treatment records reflected a new address in Arizona. Indeed, VA treatment records reflect treatment out of the Phoenix VA since January 2016 and also included a January 2016 note that indicated he had been homeless and moved to Phoenix recently.

Another examination was requested in September 2016 and the request for examination listed an address on N. 19th Avenue.  Days after this, a November 2016 report of contact reflected the Veteran reported a new address on N. 13th Ave and a new phone number.  A November 2016 report of contact indicated the RO tried to contact the Veteran as the examination had been cancelled but the call went to voicemail.  A May 2017 report of contact reflects the Veteran indicated he was never notified of an examination and he was ready and willing to report to one.  He also provided a new address in Glendale AZ.  A letter advising the Veteran that an examination had been scheduled.  This letter further noted that 
When a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.

The Veteran failed to report to the examination.  A subsequent report of contact reflects the RO attempted to contact him about the missed appointment but the calls went straight to voicemail.  The RO denied the claim in an SSOC pursuant to 38 C.F.R. § 3.655.  Significantly, VA treatment records reflect he also did not show for several appointments in May and June 2017.   

Given the number of address changes and the period of homelessness, the Board has decided to remand once again to give the Veteran every possible consideration. The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim. See 38 C.F.R. § 3.655 (2016). Importantly, 38 C.F.R. § 3.655 (a) provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. §  3.655 (b). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. Id.  Under 38 C.F.R. § 3.655 (b), when a veteran, without good cause, fails to report for a VA examination in a claim for an increased, the claim will be denied. The Veteran is reminded that the duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Entitlement to a TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for a left knee disability and a claim was filed for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  As discussed above, the Board's September 2013 decision included the issue of a TDIU as having been raised by the record.

The Board's September 2013 decision noted that the February 2009 VA examiner indicated the Veteran was unable to work at that time; however, it is unclear whether such statement was made in reference to the Veteran's service-connected left knee disability, his non service-connected low back disability with radiculopathy to his lower extremities and neurogenic claudication, or both.  Additionally, VA treatment records from December 2016 show the Veteran reported receiving Social Security Disability Insurance benefits starting in 2009 or 2010 due to back pain, but that the Veteran also reported that left knee and back pain prevent him from working; however, records from the Social Security Administration (SSA) regarding the Veteran's claim for Disability Insurance benefits have not been requested.  As such, remand is necessary in order to obtain all SSA records.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from June 2017.

Accordingly, the case is REMANDED for the following action:

1.	Associate with the record all VA treatment records for the period starting from June 2017.

2.	Contact the Social Security Administration and request the Veteran's complete SSA records, including all administrative decisions on his application(s) for SSA disability benefits, all evidence cited by such administrative decisions, and all underlying medical records.  A copy of any request(s) to SSA, and any reply, to include a negative reply or any records obtained, should be associated with the claims file.

3.	Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the severity of his left knee disability and the impact of that disability on his ability to obtain and maintain substantially gainful employment.

The claims folder, to include any relevant records in Virtual VA, must be thoroughly reviewed by the examiner in connection with the examination and notation to the effect that such review has occurred should be documented in the examination report.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should describe all pertinent symptomatology in regard to the left knee and address the relevant rating criteria necessary for evaluation.  The examiner should also discuss any functional and occupational impairment caused by the left knee that is relevant to the question of employability.

As to residuals of a left knee injury status post arthroplasty, the examiner should:

a. specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b. comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected residuals of a left knee injury status post arthroplasty (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

c. discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

d. describe the severity of any subluxation or lateral instability of the left knee. 

Following review of the claims file, and appropriate examination and interview of the Veteran as to his service-connected left knee disability, an opinion must be offered as to whether it is at least as likely as not (50 percent probability or better) that the Veteran's service-connected left knee disability renders him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.

The examiner should reconcile any opinion with all other clinical evidence of record, to include the February 2009 and November 2012 VA examinations, and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. Â§ 20.1100 (b) (2017).





